Citation Nr: 1325843	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-24 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to increased initial evaluations for diabetic neuropathy, right and left upper extremities, currently evaluated as 10 percent disabling for each extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1961 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided. 

The Veteran's most recent VA examination to determine the degree of severity of his diabetic neuropathy, right and left upper extremities, was performed in May 2009.  In correspondence and telephone contact to VA in 2011, the Veteran stated that his disability had worsened to include neuropathy in his hands.

In light of this evidence suggesting that the Veteran's disability has increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his diabetic neuropathy, right and left upper extremities.                  
  
Subsequent to the certification of the Veteran's appeal, the Board received additional pertinent evidence, VA treatment records, which were not initially considered by the RO.  The evidence was not accompanied by a written waiver of the Veteran's right to have the evidence initially considered by the RO.  However, on remand the originating agency may now consider it in making a decision.

Accordingly, this case is remanded to the RO or the AMC for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran for his service-connected diabetic neuropathy, right and left upper extremities.

2.  Then, the RO or the AMC should arrange for the Veteran to be afforded a VA examination conducted by a medical provider skilled in the diagnosis an treatment of diabetic neuropathy in order to ascertain the current severity of the service-connected diabetic neuropathy, right and left upper extremities.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed, to include X-ray examination if deemed necessary.

All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or the AMC should undertake any additional development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal considering all pertinent evidence associated with the claims file since the July 2011 statement of the case.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


